Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 18 March 1791
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas


Treasury Department,March 18th. 1791.
Gentlemen,
The Treasurer of the United States has been directed to draw upon you, a Bill, at ten days sight, in favor of the Secretary of State, for ninety nine thousand Guilders, which you will dispose of, according to directions to be given you by, Mr. Jefferson.
I am &c.
Alexander Hamilton.
Messrs. Willink, Van Staphorst and Hubbard.Amsterdam.
